Stanley, Commissioner
Affirming.
The appellant, M. S. Barnes, was also convicted of stealing the chickens of Mrs. Ada Craycraft in company with S. B. Anderson and was likewise given a sentence of one year in the penitentiary. He seeks a reversal of the judgment upon two of the grounds submitted by Anderson, namely, inadmissibility of the evidence of the police officers and insufficiency of corroboration of the accomplice. For the reasons given in Anderson v. Comonwealth, 312 Ky. 768, 229 S. W. 2d 756, decided today the contentions are without merit.
The judgment is affirmed.